GRANT and Opinion Filed June 21, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00575-CV

           IN RE DAVID REISS AND SPY GAMES, LLC, Relators

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-02498

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg
      In this original proceeding, relators David Reiss and Spy Games, LLC seek to

compel the respondent trial court judge to rule on six pending motions that were

filed more than three to twenty-two months ago. Relators have also filed an

emergency motion seeking a stay of all trial court proceedings, including the June

27, 2022 trial. We requested and received real party in interest Jason Hanson’s

response in which he states he is taking no position regarding the relief requested in

relators’ petition and emergency motion.

      This is the second time that we have been asked to address respondent’s

failure to rule on multiple pending motions in the same case. See In re Reiss, No. 05-

20-00708-CV, 2020 WL 6073881 (Tex. App.—Dallas Oct. 15, 2020, orig.
proceeding) (mem. op.). In the previous case, this Court conditionally granted

mandamus relief after relator Reiss complained about the trial court’s failure to rule

on seven motions that were pending from six to over twenty-four months. Id. at *1.

      Having examined and considered relators’ petition for writ of mandamus, real

party’s response, and the applicable law, we conclude, once again, that the trial

court’s failure to rule on multiple pending motions warrants mandamus relief.

Accordingly, we grant the petition and order that the writ of mandamus issue

instanter.

                                  BACKGROUND

      The underlying proceeding is a contentious “business divorce” case between

Reiss and Hanson, two owners of Spy Games, LLC. Because the factual background

of the underlying suit is familiar to the parties, we do not recount it here.

      In their mandamus petition, relators seek to compel the trial judge to rule on

the following properly filed motions and objections, all of which were the subject of

hearings conducted by the trial judge: (1) Plaintiffs’ No-Evidence Motion for

Summary Judgment, filed by relators on August 3, 2020, and heard on August 12,

2021; (2) Plaintiff David Reiss’ Traditional Motion for Summary Judgment, filed by

Reiss on June 24, 2021, and heard on August 12, 2021; (3) Plaintiffs’ Objections to

Defendant Jason R. Hanson’s Summary Judgment Attachments for His responses to

Plaintiffs’ No Evidence and Traditional Motions for Summary Judgment, filed by

relators on August 11, 2021, and heard on August 12, 2021; (4) Plaintiffs’ Motion

                                          –2–
to Modify, Clarify, and/or Vacate Various Orders, filed by relators on January 26,

2022, and heard on May 3, 2022; (5) Plaintiff David Reiss’ Motion for

Reimbursement of Expenses and Motion to Require All Reimbursements to be

Approved by a Third Party, filed by Reiss on February 25, 2022, and heard on May

3, 2022; and (6) Plaintiffs’ Motion to Clarify and Permit Discovery Regarding

Claims Made by Plaintiffs and Defendant Jason R. Hanson, filed by relators on

March 1, 2022, and heard on May 3, 2022.

      Originally set for trial on April 15, 2019, the underlying case has been reset

for trial eight times. The trial is currently set for June 27, 2022. At the May 3, 2022

hearing on the three most recently filed motions, relators’ counsel urged the trial

judge for a ruling on the summary judgment and discovery motions as soon as

possible, which relators “desperately need[ed].” The trial judge stated she would get

a ruling “by the end of the week” as long as the parties emailed their proposed orders

to the court coordinator.

      The record reflects that, on May 5, 2022, relators filed and additionally

emailed the court coordinator a letter to the trial court calling attention to the pending

summary judgment motions, noting that it has been over eight months since the trial

court heard those motions. Relators included proposed orders for the summary

judgment motions. Also on May 5, 2022, relators filed and additionally emailed the

court coordinator a letter to the trial court calling attention to the three pending

motions heard on May 3, 2022. Relators again included proposed orders for the

                                           –3–
motions. Relators’ counsel further emailed the court coordinator on May 18, 2022,

and again on May 27, 2022, asking her to remind the trial judge about the pending

motions.

                            STANDARD OF REVIEW

      Mandamus is an extraordinary remedy, available only when the relator can

show the trial judge clearly abused its discretion and there is no adequate remedy by

way of appeal. In re Mo. Pac. R.R. Co., 998 S.W.2d 212, 215 (Tex. 1999) (orig.

proceeding); In re Tex. Am. Express, Inc., 190 S.W.3d 720, 723 (Tex. App.—Dallas

2005, orig. proceeding). A trial judge abuses her discretion if she reaches a decision

that is so arbitrary and unreasonable that it amounts to a clear and prejudicial error

of law or if it clearly fails to correctly analyze or apply the law. In re Olshan Found.

Repair Co., L.L.C., 277 S.W.3d 124, 129 (Tex. App.—Dallas 2009, orig.

proceeding).

                                     ANALYSIS

      The act of giving consideration to and ruling on a motion that is properly filed

and pending before a trial court is a ministerial act, and mandamus may issue to

compel the trial judge to act. In re Greater McAllen Star Props., Inc., 444 S.W.3d

743, 748 (Tex. App.—Corpus Christi-Edinburg 2014, orig. proceeding); Barnes v.

State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding). To obtain mandamus relief for a trial judge’s refusal to rule on a

motion, the relator must establish the motion was properly filed and has been

                                          –4–
pending for a reasonable time; the relator requested a ruling on the motion; and the

trial judge refused to rule. Greater McAllen Star Props., Inc., 444 S.W.3d at 748.

      A trial judge must rule “within a reasonable time” on motions that are properly

filed. In re Foster, 503 S.W.3d 606, 607 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana

2008, orig. proceeding). Whether a reasonable period of time has elapsed depends

on the circumstances of the case. Id. at 662. “The test for determining what time

period is reasonable is not subject to exact formulation, and no ‘bright line’ separates

a reasonable time period from an unreasonable one.” Greater McAllen Star Props.,

Inc., 444 S.W.3d at 748 (quoting Blakeney, 254 S.W.3d at 662).

         We examine a “myriad” of criteria, including the trial court’s
         actual knowledge of the motion, its overt refusal to act, the state
         of the court’s docket, and the existence of other judicial and
         administrative matters which must be addressed first.

Id. at 748–49.

      While trial judges have broad discretion to manage their dockets and conduct

business in their courtrooms, this discretion is not unlimited. Clanton v. Clark, 639

S.W.2d 929, 930–31 (Tex. 1982). Trial courts also have a duty to tend to and

schedule cases so as to expeditiously dispose of them. King Fisher Marine Serv.,

L.P. v. Tamez, 443 S.W.3d 838, 843 (Tex. 2014); Clanton, 639 S.W.2d at 931.

      In this case, the record before us does not reflect that any special docket

conditions or other matters have prevented the trial judge from ruling on the motions

that are the subject of this petition. Nor does real party attempt to defend the trial
                                         –5–
court’s delay in resolving these matters. The ninth and current trial setting is for June

27, 2022, which is less than a week away. The motions were filed more than three

months to over twenty-two months ago; the summary judgment motions were heard

more than ten months ago; and the remaining motions were heard almost two months

ago. The record reflects that relators have requested rulings multiple times. Further,

respondent has a history of failing to rule in this case, which has already required

this Court to conditionally grant mandamus relief. See In re Reiss, 2020 WL

6073881, at *3. Based on the particular circumstances here, we conclude the motions

were properly filed and have been pending a reasonable time, relators requested

rulings on the motions, and the trial judge has failed to rule.

      Thus, without addressing the merits of the subject motion, we grant the

petition and order that a writ of mandamus issue instanter. We direct the trial court

to rule on the subject motions within seven days of the date of this opinion. We also

grant relators’ emergency motion to the extent that we stay the trial. The stay shall

remain in effect until the trial court rules on the pending motions.




220575f.p05                                  /Ken Molberg//
                                             KEN MOLBERG
                                             JUSTICE




                                          –6–